December 21, 2017

                              NO: PD-1301-17




          IN THE COURT OF CRIMINAL APPEALS OF TEXAS

__________________________________________________________________

ANDREW MCCLENDON,                                     APPELLANT

VS

THE STATE OF TEXAS                                    APPELLEE

__________________________________________________________________



          PETITION FOR REVIEW OF ANDREW MCCLENDON

__________________________________________________________________

                  On Appeal from Cause No:15-CR-4391-B

        In the 117THh Judicial District Court of Nueces County, Texas

                    And from Cause No: 13-16-00230-CR

      In the Thirteenth Court of Appeals, Corpus Christi-Edinberg, Texas



                                   __________________________
                                   Allen C. Lee
                                   810 Oriole Street
                                   Corpus Christi, Texas 78418
                                   Ph: 361-353-4884
                                   Fax: 361-353-4482
                                   SBN: 12110000
                                   ATTORNEY FOR PETITIONER
                                   ANDREW MCCLENDON

                                                                              1
               IDENTITY OF THE PARTIES AND COUNSEL




Allen C. Lee
810 Oriole Street
Corpus Christi, Texas 78418
Ph: 361-353-4482
Fax: 361-353-4482
SBN: 12110000
Appellate Attorney for
Armando Torralva




Douglas K. Norman
State Bar No> 15078900
Assistant District Attorney
105th Judicial District of Texas
901 Leopard, Room 206
Corpus Christi, Texas 78401
(361) 888-0410
(363)888-0399 (fax)
Douglas.norman @ nuecesco.com
Attorney for Appellee




                                                     2
                                    TABLE OF CONTENTS


TABLE OF CONTENTS .......................................................................... ........p. 3.

IDENTIES OF PARTIES AND COUNSEL ......................................................p..2


TABLE OF CITED AUTHORITIES .................................................................pp.4-5.


STATEMENT OF THE CASE ......................................................................... .p.5


STATEMENT OF THE JURISDICTION                                ..................................................pp. 5,6

SUMMARY OF ARGUMENT……………………………………..............… p.4
ISSUES PRESENTED                                          ……………………….............… pp. 6,7
STATEMENT OF THE FACTS............................………………….......…........p 7-9
SUMMARY OF THE ARGUMENT....................................................................9-13
ARGUMENT AND AUTHORITIES COMBINED ON
ISSUES ONE, TWO, AND THREE AND FOUR...............................................pp13-18
PRAYER ……………………………………………………………...................p.18-19
CERTIFICATE OF COMPLIANCE…….............................................................pp 19,20
CERTIFICATE OF SERVICE..............................................................................pp.19,20




                                                                                                                         3
                                 INDEX OF AUTHORITIES


CASES
Ashe v. Swenson, 397 US 436,90 Set. 1189,1189,
25 L.Ed.2d 469 (1970) ..............................................................................................p.8

Benton v. Maryland, 395 US 784) ............................................................................ p.8

Bigon v. State, 252 S.W.3d 360,370 (Tex.Crim.App.2008) .....................................p.12

Brown V. Ohio, 432 U.S. 161,165,97 S.Ct. 2221,531 L. Ed. 187 ............................ p.8

Blockburger v. United States, 284 U.S. 299, 304,
52 S.Ct. 180,76 L.Ed. 306 (1932) ............................................................................. p.12

Ex Parte Amador, 326 S W 3d 202, 205 (Tex. Crim. Appeal2010) ................... p.8

Ex parte Williams Charles Denton, 399 S W 3rd 540
(Tex. Crim. App. (2013) ........................................................................................p.10,11
ExParte Vega 510 S.W. 3. 544,548 (Tex. App.-Corpus Christi, no pet).................. .p..12

Langs v. State, 183, S.W. 3d 680,687 (Tex. Crim. App. 2006) ................................. p.12

LaPointe v. State 225 S.W. 3d 513,522 (Tex Crim. App. 2007).............................. .p.10
Rogers v. State, The Court of Appeals, 13th Dist. 2017.........................................p.12
STATUTES

Texas Penal Code Sec. 22.021 (A) ...................................................................... p.16
Tex. Penal Code Sec. 22.011; ................................................................................p.16
Tex. Penal Code Sec. 22.04.....................................................................................P. 1
Tex. Penal Code Sec 22.02.....................................................................................p.1
Tex. CODE OF CRIM PROC CHAPTER 55.01(a)(1)(A) ....                                                                  p.1, 12
Tex. CODE OF CRIM PROC CHAPTER 55.03(1)...........................................                                  p 13
Tex. Gov. Code Sec. 22.01 (a)(6)..........................................................................p.1.
Tex. Gov. Code Sec. 22.001(a)(3).........................................................................p.2....
Tex. Rules of Evidence Sec. 404(B).....................................................................p.10

                                                                                                                              4
CONSTITUTION
United States
U.S. Const. amend. V, applicable to the States through
the Fourteenth Amendment ...................................................................................... p 12
State of Texas

Texas Constitution Section 14 of the Texas Bill of Rights which says,
"No person, for the same offense, be twice put in jeopardy oflife or liberty." ......... p.12


                                       STATEMENT OF THE CASE
         This appeal stems from a conviction in the 117th Judicial Court, Nueces

County, Texas Case No:15-CR-4391-B for Aggravated Kidnapping Count l; and

Aggravated Assault Count 2 under Texas Penal Code Section 22.04 & Section

22.02. After a jury trial the Appellant was found guilty and the Trial Court

sentenced Appellant to thirty years for each Count with the sentences to run

concurrently. Judge Sandra L. Watts signed the Judgment of Conviction by Jury.

The parties in the Court of Appeals were Andrew McClendon, Appellant and the

State of Texas. The Memorandum opinion was decided by Justices Contreas,

Benavides, and Longoria. The opinion was written by Justice Nora Longoria.

Citation for the Case was found in Tex: Court of Appeals, 13th Dist., 2017 - Google

Scholar. No motions for rehearing or en banc consideration were filed and none are

pending.

                                   STATEMENT OF JURISDICTION
1.       The Supreme Court has jurisdiction under the Texas Government Code Section

22.001 (a)(6) in that it appears that an error of law has been committed by the 13th Court
                                                                                                                       5
of Appeals, and that error is of such importance to the jurisprudence of the State, that in

the opinion of the supreme court that it requires correction. This is not a case in which the

jurisdiction of the court of appeals is made final by statute. This case is important because

it concerns both State and Federal Constitutional issues involving the double jeopardy

clause and its application

2.      The Supreme Court also has jurisdiction over this appeal under Government Code

Section 22.001(a)(3) because this case involves the construction or [or validity] of a

statute necessary to the determination of the case..

                                  ISSUES PRESENTED
     1. Did the Court of Appeals err when it refused to find that the reporter’s

        record of the trial in cause number 14-CR-2634-B nor the expunction order

        were part of the record before it so that it could consider the double jeopardy

        provisions of both the U.S. and Texas Constitutions?

     2. Did the Court of Appeals err when it affirmed the trial court’s judgment

        instead of finding that it had no jurisdiction to hear the appeal and order the

        case abated to the trial court for a habeas corpus hearing in order to produce

        a record of the first trial to be used in the second trial so that justice could be

        done?




                                                                                              6
   3. Did the Court of Appeals err when it found it could not consider the issue of

      double jeopardy because it did not have a sufficient appellate record to

      review the issue?

   4. Should the Court of Appeals sua sponte have found that Appellant’s trial

      counsel as a matter of law provided ineffective counsel to Appellant because

      he failed to request the trial court to take judicial notice of the record in

      cause number 14-CR-2634-B or the terms of the Expunction Order it signed

      after the trial so that there would be a sufficient record for the Court of

      Appeals to render a decision on the issue of double jeopardy?

                          STATEMENT OF THE FACTS


      Appellant was charged with the offense of Aggravated Kidnapping Count 1,

and Aggravated Assault Count 2. in this case. In a separate trial in the case of State

vs. Andrew McClendon, Case No: 14-CR-2634-B 117th Judicial Court, the

Appellant was found NOT GUILTY of Aggravated Sexual Assault on December

9, 2015. The “Aggravated” aspects of both cases is the fact that a KNIFE was used

during the commission of all of the offenses charged.

      After the first trial, Appellant applied for and was granted by the trial court

an ORDER OF EXPUNCTION under the provisions of Article 55.01(a)(1)(A) of

the Texas Code of Criminal Procedure which was signed by the Court on

                                                                                        7
December 17, 2015. During the trial in case number 15-CR-4391-B, Appellant’s

defense counsel generally objected to any evidence that was ordered expunged

which related to aggravated sexual assault. (Reporter’s Record Vol .4 of 8, p7 lines

8-13). The Court required him to make specific objections which he did. However,

the court admitted evidence of testimony under the hearsay exceptions; motive,

identity, medical history, etc. which allowed the State to retry the aggravated

sexual assault case under the Aggravated Kidnapping Indictment and Aggravated

Assault indictment. The common thread in both cases related to Aggravated

Sexual Assault in that the State offered the testimony of the investigator, who took

pictures of the automobile and took swaps of the spots of semen on the back seat;

(See Index to Exhibits Vol.8 of 8, Cause No: 15-CR-4391-B, pp. 3-4 State’s

Exhibits 1-48) Essentially, the exhibits though numbered differently in both trials

were the same, i.e. photos of the automobile; photos of the swabs taken; photos of

the defendant’s clothes and shoes; i.d. lineup photos; statements of the defendant;

affidavits by the officer who took appellants statement during the first trial and

second trial. The testimony regarding the medical testimony was given by a

supervisor during the first trial because the nurse who actually interviewed the

alleged victim was ill and did not testify in the lst trial but did in the second trial,

with one important exception. During the first trial, the court discussed its Findings

(Reporters Record Vol. 3 of 4 Volumes, Trial Court Cause No: 14-CR-2634-B, pp.

                                                                                           8
87, lines 1-25 and p.88 1-25.) where the court referred to a video of the alleged

victim in which she waved to the appellant after he exited her automobile that

among other things led the court to have a reasonable doubt as to whether the

sexual encounter was consensual or not. The new witness, Brenda Olson was

brought in during the case at bar by the State to try to explain to the jury why a

victim who has been sexually assaulted would “wave” to her accuser after she has

been supposedly kidnapped and sexually assaulted.

(Reporter’s Record, Trial Court cause no: 15-CR-4391-B, Appellate Cause No: 13-

16-00230-CR, pp.159, line10-25-p.166 line1- 20).

      There were two videos which were missing from the Reporter’s record and

have not been obtained. An order for such videos was requested when Appellant’s

motion to supplement was granted by this court but have not been made available

to counsel yet. Additionally, the clerk of the court refused to provide Appellant’s

counsel with a copy of the expunction order because the clerk contended that it

would be a violation of the expunction order to do so. Appellant’s appellate

attorney then secured a copy of the expunction order from Appellant’s trial

attorney and attached it to the appendix to brief for the appellant in section (8).

                       SUMMARY OF THE ARGUMENT




                                                                                      9
       Appellant contends that trial court’s approval of Appellant’s attorney’s

request that the record of the first trial be produced

The 13th Court of Appeals in its opinion refused to consider the record of the first

trial which was offered to supplement the record stating that “The supplementation

rules ‘exist to allow appellate courts to supplement the appellate record with

matters that were part of the trial record with matters that were part of the trial

record but, for whatever reason, have not been forwarded to the appellate court.”

The Appellate court further ruled that because it could not consider the record of

the first trial that “a double jeopardy violation is not apparent on the face of the

record.” The Court of Appeals quoted that the supplementation rules “exist to

allow appellate court to supplement the appellate record with matters that were part

of the trial record, but, for whatever reason, have not been forwarded to the

appellate court.” These rules cannot be used to create a new record.” Citing

LaPointe v State, 225 S.W.3d 513, 522 (ex. Crim. App. 2007). Appellant contends

that the trial court in granting his request to produce a copy of the record of the

first trial was not to create a new record but to provide the Court of Appeals with

the reason why it admitted the same evidence as was introduced in evidence in the

first trial i.e. “for the jury to have the full picture of events.”

       Appellant further asserts that instead of affirming the trial court’s judgment

because the trial court’s attorney did not ask the court to take judicial knowledge of
                                                                                       10
the record of the first trial or even take judicial knowledge of the contents of the its

contents “sua sponte,” the Court of Appeals should have held that it had no

jurisdiction to hear the appeal and that the case should have been abated until a

habeas corpus hearing has been held to make a record sufficient for the Appellate

court to determine whether there was an issue of double jeopardy. In the

alternative, the Court of Appeals should have found that the trial court’s granting

of his appeal counsel’s request to order the record of the first trial during a period

when it had jurisdiction over the case was in effect at least an implied judicial

acknowledgment of the fact that it had considered the record and facts of the first

case during the second trial. Appellant further contends that the fact that it even

granted an Expunction Order after the acquittal in cause number 14-CR-2634 is

proof that it took judicial knowledge of the record in the original case where

Appellant was acquitted. Additionally Appellant contends that the purpose for the

trial court to modify the terms of the Expunction Order was to be able to admit the

same evidence in the case at bar as was introduced in the first case i.e. “ for the

jury to have the full picture” Further the purpose was to be able to explain to the

jury the reason why the trial judge in the first trial had a reasonable doubt as to

appellant’s guilt because the complainant waved to Appellant after she drove him

to the Stripes location and let him out of the car.




                                                                                      11
       Additionally, appellant contends the Court of Appeal’s finding that it had an

insufficient record in order to make a determination of whether an issue of double

jeopardy was apparent on the face of the record so that Appellant could raise the

issue of double jeopardy for the first time on appeal would mean that as a matter of

law, Appellant’s trial counsel did not provide him effective legal counsel because

he did not state an objection to the trial of the case as being in violation of

appellants double jeopardy right even though he did object to any evidence being

introduced that violated the terms of the expunction order which appellant

contends was in fact a violation of appellant’s double jeopardy protections.


Appellant further contends that his acquittal of the offenses of aggravated

sexual assault where the operative facts were that he forced at knife point the

alleged victim to allow him in her car; direct her to drive to another location

against her will where they had consensual or nonconsensual sex are the same

facts that had to be proved in an offense for aggravated kidnapping. Appellant

contends that the trial court abused its discretion by not finding that acquittal of

aggravated sexual assault was a violation of Appellant’s constitutional

protection against double jeopardy under both the Texas and United States

Constitutions providing that an accused cannot be tried twice for the same

offense. Texas Constitution Section 14 of the Texas Bill of Rights which says, "No

person, for the same offense, shall be twice put in jeopardy of life or liberty...."   Fifth

                                                                                               12
Amendment Double Jeopardy clause “U.S. Const. amend. V, applicable to the

States through the Fourteenth Amendment ( Benton v. Maryland, 395 U.S.

784) providing that an accused can not be subjected to a 1) prosecution for the

same offense after acquittal and 3) multiple punishments for the same offense.

Brown v. Ohio, 432 U.S. 161,165,97 S.Ct 2221, 531 L. Ed.2d 187 (177); Ex

Parte Amador, 326 S.W. 3d. 202, 205 (Tex. Crim. Appeal. 2010). Ashe v.

Swenson, 397 US 436,90 Set. 1189,1189, 25 L.Ed.2d 469 (1970)

       Appellant further asserts that the aggravated kidnapping charge under the

facts of this case is in fact a lesser included offense of the charge of aggravated

sexual assault because the charges arose out of only one transaction and the

witnesses and evidence adduced in both trials is the same except for the social

worker who gave an opinion as to why the complaint in the first trial would wave

to the appellant after he executed her automobile.

ARGUMENT AND AUTHORITIES COMBINED ON ISSUES ONE

THROUGH FOUR

      Appellant’s trial attorney did not raise the issue of double jeopardy during

the trial of the case but did object to evidence related to the sexual assault being

admitted before the jury in violation of the court’s expunction order.

Appellant contends that counsel’s objections to the same evidence regarding

aggravated sexual assault admitted in cause number 14-CR-2634-B in which
                                                                                       13
appellant was acquitted and which violated the terms of the order of expunction in

effect raised the double jeopardy constitutional protections by implication. The

expunction order signed by the trial judge could not have been signed under the

provisions of Article 55.01(a)(1)(A) of the Texas Code of Criminal Procedure)

unless there was an acquittal (emphasis mine).

      Defendant’s appellate attorney applied to the trial court who granted his

motion to secure the Court Reporters record of the first trial in which the court

found the defendant not guilty of aggravated sexual assault. The Appellant asserts

the court’s dual purpose was to show that the trial court in the case at bar adopted

and considered the record in the first trial in order to reach its judgment to order an

expunction of the records of arrest and to have a record for the court to justify its

ruling that evidence adduced in the first trial could come in under Texas Rules of

Evidence section 404(B) to show motive, bias, intent or hearsay objection in order

to “fill in the holes of what happened” (Reporters Record, Vol. 308, pp5-6 line 9):

Consequently, the court of appeals could have and should have ruled that a double

jeopardy violation was apparent on the face of the record and did not need a further

proceeding to introduce evidence from the first trial in support of Appellant’s

claim that a double jeopardy claim was apparent on the face of the record. By

signing the expunction order after defendant’s acquittal the trial court had to have

taken judicial knowledge at least by implication or even “sua sponte” of the record

                                                                                        14
of the first trial. It went on to admit under objection all of the testimony and

exhibits that were introduced in the trial in this case through the same witnesses

who testified in the first trial. The supplementation of the record in this case was

not a violation of the supplementation rules but were in fact” matters that were part

of the trial record to illustrate that the judge by granting the expunction order and

admitting evidence of the first trial to give the jury a clear picture of what

happened so they could reach a verdict in the second trial. The effect of its ruling

was a retrial of the first trial which Appellant contends is a double jeopardy

violation and is apparent on the face of the record. See Ex parte Denton, 399 S.W.

3rd at 544. Consequently, Appellant contends that a clear abuse of discretion

occurred. In the alternative, the Appellate should have abated the proceeding and

remanded the case to the trial court in order to find that its approval of Appellant’s

request to supplement the record by having the record of the first trial produced

was done to support its decision to sign the order of expunction and admit all of the

pertinent evidence it needed to “fill in the holes” The only new evidence

introduced in the second trial was the testimony of the social worker who gave an

opinion to explain why the complainant would wave to the appellant when he

exited her automobile. The complainant had already been kidnapped by the use of

a knife and the testimony of Appellant introduced in the first trial was enough to

support a conviction for aggravated assault and aggravated kidnapping.

                                                                                        15
       Again, the court of appeals held that the issue of double jeopardy could not

be determined because the court had no record to consider. Appellant asserts that

the testimony of the social worker was introduced to answer the dilemma discussed

by Judge Banales in the first trial which led him to have a reasonable doubt in the

case. The social worker gave an opinion as to why a complainant would wave to

her kidnapper when she let him off at the Stripes store. The effect of such evidence

related to the aggravated sexual assault where Appellant was acquitted and further

illustrates that the second trial was but a retrial of the first trial.

       One thing the appeals court did not do was to rule that the trial court’s record

reflected on the face of the record without consideration of the record of the first

trial that the conviction of Appellant for aggravated kidnapping and aggravated

assault that Appellant contends is a violation of the multiple punishment

protections of double jeopardy. Under a Blockburger analysis the aggravated

kidnapping and aggravated assault were the same as they subjected Appellant to

two punishments for the same alleged assaultive conduct during the same

transaction. The aggravated aspect of the case was the use of a knife under both

statutes. Duran v State. 492 S.W. 3d 741,745 (Tex. Crim. App. 2016; see Langs v.

State, 183 S.W. 3d 680 (Tex. Crim. App. 2006). Bigon v. State, 252 WW. 3d 360,

369 (Tex.Crim. App.2008), Blockburger v. United States, 284 U.S. 299.304

(1932).Consequently, the punishment of thirty years punishment for the aggravated

                                                                                       16
assault should be vacated. See also, Rogers v. State, The Court of Appeals, 13th

Dist. 2017).

      Appellant alleges that there is a conflict regarding the application of the

Expunction Statute. The Court of Appeals stated in its opinion that “Even though

the expunction statute is codified in the Texas Code of Criminal Procedure. “an

expunction proceeding is civil in nature.”Tex.Code Crim. Proc. Ann. Art 55.01,

citing its own opinion in Ex Parte Vega, 510 S.W. 3d 544, 548(Tex.App-Corpus

Christ 2016 ,no pet.p.7 Opinion McClendon v. State supra. The Court goes on to

say in its opinion that “Once the expunction order becomes final, the release,

maintainence, dissemination of use of the expunged records and files for any

purpose is prohibited.” Tex. Code Crim. Proc. Ann. Art 55.03(1) West, Westlaw

through 2017 R.S.). Appellant’s attorney from law school through 47 years of law

practice in the State of Texas has been under the impression is that when a

defendant’s record for expunction after an acquittal in a criminal case has been

ordered, that it means that person does not have to admit that he/she was even

arrested for the offense that was expunged even under of penalty of committing

perjury. The Texas Legislature even codified this understanding in Tex. Code.

Crim. Proc. Ann. 55.03 sections 1-3. To illustrate the seriousness in which an

expunction order is to be held, the legislature even made the violation of an

expunction order a criminal violation under the provisions of Tex. Crim. Proc.

                                                                                    17
Ann.. 55.04 for anyone “who acquires knowledge while an officer or employee of

the state or of any agency or other entity of the state or any political subdivision of

the state and who knows of an order expunging the records and files relating to that

arrest commits an offense if he knowingly releases, disseminates, or otherwise uses

the records and files. The Clerk of the trial court cited the expunction order when

Appellate counsel was trying to obtain a copy of the expunction order to prepare

the brief for the appeal. The Court of Appeals in its opinion held that it could not

consider the expunction order because it was provided in an index to the brief and

the court was not requested to take judicial knowledge of it for record purposes.

How could the trial court make rulings overruling Appellant’s trial attorney’s

objections to the entry of evidence and testimony in violation of the expunction if

the trial Court had not as a matter of law taken judicial knowledge of the fact that

she signed it then modified it for the purposes of this trial? Further, Appellant re-

urges this court to find that the Court of Appeals should have considered the record

of the first trial as part of the record of the second trial when the trial court

admitted the testimony and evidence admitted in the first trial “to file in the holes”

for the jury. Additionally, since she tried both cases, the prosecutor for the State

certainly knew of the existence of the expunction order and requested a

modification to which she was not entitled in order to introduce the same evidence

in the second trial as she did in the first. The plain truth is that the prosecution

                                                                                        18
failed to allege the offense of aggravated kidnapping in the first case as at least a

second count. Appellant admitted that he used a knife to force the complainant into

her car and drive her against her will to a place of his choosing so the Judge in the

first trial without having to consider the aggravated sexual assault circumstances of

which it had a doubt could have found Appellant guilty of aggravated kidnapping

as it was certainly a lesser included offense of the aggravated sexual assault charge

of which he was found not guilty.

Prayer

      Appellant prays that the Court of Appeals set aside the convictions as to

Counts One of Aggravated Kidnapping, and Count Two, Aggravated Assault and

render judgement that the case should be dismissed or find that the Appellant

court did not have jurisdiction over the double jeopardy issues, order the case

abated and have a habeas corpus hearing to develop a sufficient record to allow the

Court of Appeals to determine whether a double jeopardy issue is apparent on the

fact of the record so that it can rule based on applicable law as set out herein.

Additionally, Appellant requests that the conviction for aggravated assault be

dismissed on the basis that it is a violation of Appellant’s due process rights under

the Texas and U.S. constitutions providing protections against a second

prosecution for the same offense after a conviction.


                                                                                        19
                                Respectfully submitted,

                                _________________________
                                Allen C. Lee
                                Attorney for Appellant
                                SBN: 12110000
                                810 Oriole Street
                                Corpus Christi, Texas 78418
                                Ph: 361-353-4884
                                Fax: 361-353-4482
                                Email: allen@allencleelawfirm.com


                      CERTIFICATE OF COMPLIANCE

I, Allen C. Lee certify that my computer program indicates that are 25 pages

containing a word count of 3733 in this brief.

                          __________________________
                          Allen C. Lee

                          CERTIFICATE OF SERVICE

I, Allen C. Lee certify that on October 28, 2016, a true and correct copy of

Appellant’s Brief was served by email, efile, fax, mailed or Hand Delivered to

Douglas Norman, Assistant District Attorney at the District Attorney’s Office, 901

Leopard, Rm 206 ph: 361-888-0410 and fax. 361-888-0700.

                          _________________________
                          Allen C. Lee




                                                                                 20
21
Envelope Details


  Print this page

  Envelope 21422745
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             12/20/2017 11:55:29 PM
   Case Number
   Case Description
   Assigned to Judge
   Attorney                               Allen Lee
   Firm Name                              Allen Curtis Lee
   Filed By                               Allen Lee
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.00
   Total Court Case Fees                  $0.00
   Total Court Party Fees                 $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $0.00
   Total Provider Tax Fees                $0.00
   Grand Total                            $0.00
   Payment
   Account Name                           ALLEN C. LEE
   Transaction Amount                     $0.00
   Transaction Response
   Transaction ID                         33162925
   Order #

   Petition for Discretionary Review
   Filing Type                                                              EFile
   Filing Code                                                              Petition for Discretionary Review
   Filing Description                                                       Petition for Discretionary Review
   Reference Number                                                         State for Appointed Cr. Appeal
   Comments                                                                 Please file the petition in cause no: PD-1301-17
   Courtesy Copies                                                          allen@allencleelawfirm.com
   Status                                                                   Rejected
   Fees
   Court Fee                                                                $0.00
   Service Fee                                                              $0.00
   Rejection Information
   Rejection Time       Rejection Comment
   Reason


https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=34dc139c-8933-44e1-9e21-2777810b1795[12/21/2017 1:48:49 PM]
Envelope Details

                      Your petition does contain the signature of the party’s representative [Rule
                      9.1(a)&(c)(1)or(2)]. The petition for discretionary review does not contain the
           12/21/2017
                      identity of Judge, Parties and Counsel in compliance with[Rule 68.4(a)]; it lacks the
   Other   01:43:13
                      identity of the trial court judge. The petition for discretionary review does not contain
           PM
                      a copy of the court of appeals opinion [Rule 68.4(j)]. You have ten days to tender a
                      corrected petition for discretionary review.
   Documents
                             McClendon, Andrew Application for Review Ct Crim. App. texas
   Lead Document                                                                                     [Original]
                             FINAL SIGNED.pdf




   Appendix
   Filing Type                                                              EFile
   Filing Code                                                              Appendix
                                                                            Appendix to Petition for Review of Andrew Mc
   Filing Description
                                                                            Clendon
   Reference Number                                                         Nueces County appeal from judgmen of 13th cca
                                                                            Please attach to Petition for Review case no: PD-
   Comments
                                                                            1301-17
   Courtesy Copies                                                          allen @ allencleelawfirm.com
   Status                                                                   Rejected
   Fees
   Court Fee                                                                $0.00
   Service Fee                                                              $0.00
   Rejection Information
   Rejection   Time                          Rejection Comment
   Reason
               12/21/2017                    No rejection comment was provided. Please contact the court into which
   Other
               01:43:13 PM                   you are filing for more information.
   Documents
   Lead Document                          McClendon. pdf Petition for Review Appendix Final signed.pdf                          [Original]
   Attachments                            McClendon Index to appendix ex. 2.pdf                                                 [Original]
   Attachments                            McClendon Judgment of conviction Index to appendix ex.3.pdf                           [Original]
   Attachments                            McClendon Jury Charge Index to appendix ex 4.pdf                                      [Original]
   Attachments                            McClendon exhibits secnd case appendix Index ex. 5.pdf                                [Original]
   Attachments                            McClendon exhibits secnd case appendix Index ex. 6.pdf                                [Original]
   Attachments                            McClendon. judgement in lst case appendix Index ex. 7.pdf                             [Original]
   Attachments                            McClendon.Expunction order lst case appendix Index ex.8.pdf                           [Original]
   Attachments                            McClendon. Constitutional statutes appendix Index ex.9.pdf                            [Original]
   Attachments                            McClendon. statutes appendix Index ex.10.pdf                                          [Original]
   Attachments                            McClendon. Expuncton statutes appendix Index ex.11.pdf                                [Original]
   Attachments                            McClendon. 13th ct judgmt and opinion Appendix ex. 12.pdf                             [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=34dc139c-8933-44e1-9e21-2777810b1795[12/21/2017 1:48:49 PM]
Envelope Details




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=34dc139c-8933-44e1-9e21-2777810b1795[12/21/2017 1:48:49 PM]